Title: To George Washington from Rufus Putnam, 9 June 1783
From: Putnam, Rufus
To: Washington, George


                  
                     Sir
                     New Winsor Cantoonment June the 9th 1783
                  
                  I do myself the honnor to enclose a letter, I received a few days since from Capt. Nathan Goodale of the fifth Massachusetts Regt.
                  That I have not till this moment taken any measures, to bring his services into public view has ben oweing to the confidence I had that Genl Gates would have don it, as the most extreordinary of them ware performed under his Immediate orders, and as he gave repeated assurences they should not be forgotton.  but since the freting circumstance of Capt. Sumners promotion took place when Captain Goodale was out of Camp, and General Gates also left camp before his return, I must beg your Excellency patience while I reherse a few facts.
                  Captain Goodale was among the first who embarked in the common cause—in 1775 he served as a Lieutenent in the same regt with me.  I had long before known him to be a man of spirit, and his zeal and attention to service soon gained him the carracter of a worthy officer.
                  In 1776 he entered again as a Lieutenent but served with me the most of the Campaign in the Engineer department, and the public are much indebted to him for the dispatch & propriety with which several of the works about New york ware executed.
                  In the dark month of November 1776 Mr Goodale re-entered service as a Captain in the Regt under my command and was in the field early the Next spring—but altho he always discovered a Thirst for enterprize, yet Fortune never gave his Genius fair play till august 1777.
                  tis well known into what a panic and consternation the country and even the whole northern army ware thrown on the takeing of Ticonderoga.  When General Gates took command in that quarter, our Army lay at Van-scaiks Island, Mr Burgoin with the British army, Encompassed by his black wings and bloody Legions, Encamped at saratoga.
                  The woods at that time ware so infested with savages, that none of the scouts who ware sent for the purpose of obtaining prisoners or intiligence of the enemys sittuation succeeded in either—Genl Gates vexed at continual disappointments, desired an officer to procure him a man that would undertake at all hazard to performe this service.
                  Captain Goodale being spook to on the ocation, Voluntarily undertook the business; under the following orders—"sir—you are to chuse out one serjent  to six privet men and proceed with them to the enemy’s Camp, unless you loose your life or are Captured, and not return untill you obtain a full knowledge of their situation."
                  Captain Goodale in his report of this scout; says, "it was not performed without great feteague, as the party ware much harassed by the Indians which ocationed their being in the woods three days without provisions"—however he succeeded beyond expectation, first haveing thrown himself between the out Guards and Camp of the enemy he examined their sittuation very fully, and brought off six prisoners with which he returned to General Gates without any loss or Mischief whatever.
                  this success induced General Gates to continue him on that kind of service—a full detail of all the Intreague address and enterprize which he discovered during the remainder of that Campaign would make this letter quite too long; it might be enough to observe that before the Capture of the British Army, 121 Prisoners fell into his hands—But as Captain Goodale is no less brave and determined in the open field when opposed to regular troops-- then he is artfull as a partizan of the woods.  I beg your patience while I recite one instance of this kind—a day or two after Mr Burgoin retreated to saratoga, in a Foggy Morning, Nixons Brigaid ware ordered to cross the Creek which seperated the two armys.  Capt. Goodale with 40 men went over before the advance Guarde, he soon fell in with a british guard of about the same number, the ground was a clear plain, but the Fogg prevented their discovering each other till they ware within a few yards, when both parties made ready nearly at the same time, Captain Goodale in this position reserveing his fire advanced immediately upon the enemy, who waited with a designe to draw it from him, but the British officer finding himself disappointed ordered his men to fire, but Captain Goodale calling out if they fired a shot he would put every man to death, they ware so intimidated that very few obeyed their officer and 34 of the party with the officer ware made prisoner.
                  these sir are the services which Capt. Goodale and his frinds beleve have merited more attention then have been paid too them; and when made known to the Honorable Congress through a proper they hope will be considered by that august body in a favorable light.
                  but if we ware to reverse the table, and suppose the Ill-luck of a brave man the only recommendation to promotion Captain Goodale has also some pretensions—for he is the unfortunate man who with about 40 white men, and the same number of Indians fought more then a thousand of the enemy below Volontines hill in 1778 untill more then half were killed; when himself and a few others ware made prisoners—but I mention this not so much to shew his bravery as to apologize for his conduct on that ocation for he ever lemented the necessity he was under att that time to fight in the maner he did, and in writing to me on the subject, he sais "at this time a number of brave men were sacrefised to bad orders is true but as they were not my orders I hope the candid do not censure me."
                  I only add that I shall esteem myself exceeding happy if your Excellency shall from this account Joyned with the general carracter of Capt. Goodale find reason to patronize his cause and recommend him to the Honbe Congress for a Majorety.  I am sir—with every possible respect your Excellencys Humble servent
                  
                     R. Putnam B. Genl
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Cantonment 31 May 1783.
                     
                     Nothing but the most unshaken confidence in the equity and willing justice of the sovereign Authority could, at this period, have induced me to address you on a subject of grievance—a grievance which modesty had almost persuaded me to have left unmentioned.
                     As an incentive to a noble ambition, Congress were pleased to announce to the Army, at an early stage of the war, their unalterable resolution of distinguishing merit, wherever it should be found in an eminent degree, however such act might interfere with the right of lineal succession: By virtue of this reservation of power, Capt. Sumner of the Massachusetts line (a Junior Officer to myself) has lately been advanced to the degree of Major in the Army.  Candor forbids me to enter on an examination of this Gentleman’s claim to precedence upon the principle of desent: I shall only beg leave to observe, that as an individual, and one who spurns at the low arts of cozenage and intrigue, I feel myself most sensibly injured by his promotion.  There remains for me no alternative but that of serving as a degraded Officer; or, (which is more eligible) of taking leave of a profession, which it has been the pride of my life to become.  I did hope that the long, perilous, and, (I think I may say to you) important services, which, in course of the war, I have rendered my Country, would have found a different treatment—at any rate, I was sure they would be excused from an implication of censure.  In this, however, I have been unhappily disappointed.  The well-earned laurel has eluded my grasp; and is now doomed to grace the brow of one, whom I never thought of as a rival.
                     As you, Sir, are perfectly acquainted with the minutae and aggregate of my conduct as an Officer (and the honourable mention made of it by Major General Gates in 1777) as well as that of the now-Major Sumner, I must intreat you to condescend so far as to view the two pretenders to merit through the medium of impartiality; and, should you think I am not a loser by the comparison, permit me to call upon you for that equal justice, which no one yet ever solicited in vain.
                     The relation you have for a long time stood in with regard to me—The observations you must have made on my conduct, in the most trying times of service; and, I will add, The place with which you have been pleased to honour me in your friendship, point out the propriety of addressing this letter to you; and will, I hope, sufficiently apologize for my troubling you with an affair, in which, perhaps, none but myself is interested.  I have the honour to be, with the most perfect Respect, Sir, Your most Obedient, and most Humble Servant.
                     
                        Nathan Goodale
                     
                  
                  
               